        Case 7:18-cr-00736-NSR Document 127 Filed 07/13/20 Page 1 of 23
                                                       USDC SONY
                                                       DOCUMENT
UNITED STATES DISTRICT COURT                           ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK
                                                        DOC #: _ _ ___,,......--t---
 UNITED STATES OF AMERICA,                              DATE FIL ED : 7] 13                                       /¾?o .
                                                                                                  - ·-    -- - · - -·--
        -against-
                                                                              No. 18-CR-736-04 (NSR)
 FELIPE BARAJAS,
                                                                        AMENDED OPINION & ORDER
                                   Defendant.

NELSON S. ROMAN, United States District Judge:

       On May 22, 2020, Defendant Felipe Barajas ("Barajas") filed a motion to modify his sentence

pursuant to 18 U.S.C. § 3582(c)(l)(A) ("Section 3582(c)(l)(A)"). (Def. Emergency Mot. to Modify

Sentence ("Mot."), ECF No. 111.) Barajas maintains that continued incarceration at Grady County Law

Enforcement Center in Chickasha, Oklahoma ("Grady") would threaten his health given its inability to

provide him adequate medical attention and protection from the Coronavirus Disease of 2019 ("COVID-

19"), which Mr. Barajas has contracted. (Id.) The Government opposes Mr. Barajas's application.

(Gov't Letter Opp. to Mot. ("Opp."), ECF No. 115.) It argues that, because Mr. Barajas has not

demonstrated he is at a "high risk" of experiencing complications from COVID-19, he has failed to set

forth an "extraordinary and compelling reason" for his release. (Id. at 4-5.) The Court conducted

telephonic hearings on June 17 and June 25, 2020. It then held a telephonic evidentiary hearing on July

1, 2020, where it heard testimony from (1) Mr. Barajas, (2) Dr. William Cooper ("Dr. Cooper"), Chief

Medical Officer for Turnkey Health Clinics, 1 (3) Nurse Guinevere Sanders ("Nurse Sanders"),

Turnkey's Nurse Manager, and (4) Beatriz Torres, a family friend of Mr. Barajas.

       For the following reasons, Mr. Barajas' s motion is GRANTED. As will be detailed below, the

Court modifies Mr. Barajas's sentence so that he will serve the remainder of his incarceration in home




       Turnkey is a private company that specializes in correctional health operations l¼?d provides medical services to
       Grady's inmates.
           Case 7:18-cr-00736-NSR Document 127 Filed 07/13/20 Page 2 of 23


confinement. Mr. Barajas, however, must remain in isolation at Grady until, under applicable Centers

for Disease Control and Prevention (“CDC”) guidelines, he is medically cleared to re-enter the public.

                                              BACKGROUND

  I.   Factual Background

       The following facts are drawn from the parties’ submissions and witness testimony.

       A. Mr. Barajas’s Current Sentence and Incarceration

       On October 10, 2018, Mr. Barajas was charged in a one-count indictment with conspiracy to

distribute, and possess with intent to distribute, controlled substances. (ECF No. 1.) Specifically, Mr.

Barajas was charged with conspiring to distribute, and to possess with intent to distribute, 5 kilograms

and more of cocaine, in violation of 21 U.S.C. §§ 846 & 841(b)(1)(B). (Id.) On September 5, 2019, Mr.

Barajas appeared before the Honorable Lisa Margaret Smith and pleaded guilty, pursuant to a plea

agreement dated August 9, 2019, to the lesser-included offense charged in Count 1, to wit, conspiracy

to distribute 3.5 kilograms and more of cocaine, in violation of 21 U.S.C. §§ 846 and 841(b)(1)(B).

(Presentence Investigation Report (“PSR”), ECF No. 78, ⁋ 5.)

       On December 10, 2019, Magistrate Judge Smith recommended that the Court accept Mr.

Barajas’s plea allocution (ECF No. 84), and on December 17, 2019, the Court accepted his allocution

(ECF No. 86). On January 17, 2020, the Court sentenced Mr. Barajas to a below-guidelines sentence of

27 months’ imprisonment, to be followed by three years of supervised release. The Court entered

judgment on February 11, 2020. (ECF No. 91.)

       Mr. Barajas has been in custody for the above-described offense since October 11, 2019.

(Mot. ⁋ 3.) On January 22, 2020, Mr. Barajas was transferred from Westchester County Jail into the

custody of the Bureau of Prisons (“BOP”) at the Orange County Correctional Facility (“OCCF”) in

Goshen, New York. Several months later, on or about April 28, 2020, BOP transferred Mr. Barajas from

OCCF to Grady. (Id. ⁋ 4.) As the Government explains, Mr. Barajas is temporarily housed at Grady

                                                   2
           Case 7:18-cr-00736-NSR Document 127 Filed 07/13/20 Page 3 of 23


because the U.S. Marshals Services (“USMS”), on behalf of BOP, is in the process of transporting him

to another facility. (Opp. 2.) Mr. Barajas will complete his sentence on September 9, 2020. (Mot. ⁋ 3.)

       B. Mr. Barajas’s General Health

       Mr. Barajas is a 36-year-old male, and, according to his OCCF medical records, he appears to

generally be in good health. Barajas reported during his “Receiving Screening” with medical providers

that he did not have underlying medical conditions such as diabetes, high blood pressure, asthma, or

COPD. (See OCCF Receiving Screening Dated 1/22/2020 at 1-3.) Mr. Barajas did report taking

medication for lower back pain (id. at 3), which, he explains, is related to muscular and neurological

damage he suffered during a 2017 electrocution accident. (Mot. ⁋ 16.)

       Mr. Barajas, however, maintains that his medical records do not tell the whole story. In his

motion, he avers that he suffers from an undiagnosed bronchial ailment, possibly asthma, which

compromises his breathing. (Id. ⁋ 15.) Testimony and evidence submitted to the Court appears to at

least corroborate his position.     For example, Dr. Cooper confirmed that, after a court-ordered

examination by a pulmonologist, Mr. Barajas was prescribed an inhaler in part because of a reported

history of asthma. Similarly, in a report submitted by Dr. Bushra Siddique, an infectious disease

specialist, Mr. Barajas had reported that he had complained of asthmatic conditions in 2011 and had an

inhaler prescribed, although he never filled the prescription. (6/30/2020 Infectious Disease Report.)

       Mr. Barajas also points to some additional recent medical issues. He avers that in February 2020,

he suffered from an internal hemorrhage. (Mot. ⁋ 15.) Staff indicated that the hemorrhage was caused

by a blood clot in his head, which may have been the result of an earlier trauma. (Id.) Finally, as detailed

in a Healthcare Request dated April 16, 2020, Mr. Barajas suffered from an ear infection, which had

caused a headache in his right side. (4/17/20 OCCF Healthcare Request.)




                                                     3
           Case 7:18-cr-00736-NSR Document 127 Filed 07/13/20 Page 4 of 23


       C. Barajas’s Illness and Subsequent Treatment and Testing at Grady

       Prior to his transfer to Grady, Mr. Barajas was screened by BOP for COVID-19. (4/27/2020

Prisoner in Transit Medical Summary.) That screening indicated that Mr. Barajas did not present a fever,

cough, or difficulty breathing. (Id.) However, on or about May 3, 2020, Mr. Barajas testified that he

began presenting symptoms such as fever, headache, body aches, chills, difficulty breathing, and a dry

cough. (Mot. ⁋ 5.) Mr. Barajas repeatedly attempted to obtain treatment for his symptoms during the

month of May, and he was seen by medical staff on three occasions. Notably, as Mr. Barajas explains

in his motion, all examinations took place during the morning rather than at night, when his symptoms—

and, in particular, his fever—were most severe. (Mot. ⁋⁋ 6, 8.)

       Mr. Barajas first made medical requests on May 3 and May 4, 2020, complaining about a “little

fever,” “headaches,” and a sore body. (Medical Req. #6,543,618; Medical Req. #6,548,562.) Mr.

Barajas was then examined on May 5, 2020. (Mot. ⁋ 6.) Medical records from that examination

characterized Mr. Barajas’s ailments as a “common cold.” (5/5/2020 Nurse Protocols Document.)

Although Mr. Barajas’s temperature was 98.6 degrees, the notes indicate that he exhibited symptoms

such as “[r]unny nose,” “[b]ody aches,” and a “[h]eadache. (Id.) The record also reveals that his neck

glands were “swollen.” (Id.) The overall medical assessment was that Mr. Barajas had an “[a]lteration

in comfort related to mild upper respiratory congestion,” and he was prescribed acetaminophen for his

pain. (Id.) Mr. Barajas also testified that he was instructed to drink plenty of water. Mr. Barajas was

not administered a COVID-19 test, and his symptoms continued to persist after the examination.

       On May 14, 2020, Mr. Barajas submitted a new medical request, this time complaining about a

headache and body aches. 2 (Medical Req. #6,591,216.) By May 15, 2020, Mr. Barajas noticed he had

lost his sense of smell and taste. (Mot. ⁋ 7.) When Mr. Barajas was finally seen on May 18, 2020, the




2      In the request, Barajas also indicated he had asthma and wanted an inhaler. The nursing staff, however, noted that
       there was no pending order for an inhaler for him.
                                                           4
           Case 7:18-cr-00736-NSR Document 127 Filed 07/13/20 Page 5 of 23


examination indicated that Mr. Barajas had been “having chronic headaches” and “body aches.”

(5/18/2020 Provider Note.) Mr. Barajas, however, denied having a fever. (Id.) The provider directed

that Mr. Barajas receive Tylenol, and he requested a follow-up for a later date. (Id.; see also 5/18/2020

Req. for Medical Needs.) Mr. Barajas testified that he was again instructed to drink lots of water because

the staff thought his condition may be due to dehydration. Again, no COVID-19 test was administered,

and Mr. Barajas’s symptoms continued to persist.

       Counsel for Mr. Barajas explains that, during a May 22, 2020 phone call, Mr. Barajas was

coughing throughout the call. (Mot. ⁋ 10.) Mr. Barajas also reported trouble breathing at night. (Id.)

As he explained on the call, because of his breathing issues, an inmate who had recently been released

from the facility provided Mr. Barajas with an inhaler to use. (Id.) Mr. Barajas had been using this

inhaler ever since to alleviate his breathing issues. (Id.) That same day, Mr. Barajas submitted a new

medical request. (Medical Req. #6,623,622.) In this request, Mr. Barajas explained that he felt dizzy,

had headaches, and, for the first time, he reported an inability to smell. (Id.) Mr. Barajas testified that

he was told he would see a provider for a future evaluation, but that provider evaluation never occurred.

       Mr. Barajas supplemented his May 22 request on May 24, 2020. (Medical Req. #6,629,082.) In

this new request, Mr. Barajas again indicated he was experiencing shortness of breath.                           (Id.)

Significantly, Mr. Barajas made an explicit request for a COVID-19 test. 3 (Id.) As a result of these

requests, Mr. Barajas was again examined by medical staff at Grady. (5/25/2020 Request for Medical

Needs.) During this examination, Mr. Barajas’s condition was treated as a “chronic common cold” (id.),

and again the examiner’s assessment was that Mr. Barajas had an “[a]lteration in comfort related to mild

upper respiratory congestion” (5/25/2020 Nurse Protocols). Mr. Barajas was directed to “[s]tart Tylenol”

and “Mucinex.” Notably, Mr. Barajas testified that, during this visit, he had requested, in person, a

COVID-19 test. (5/25/2020 Req. for Medical Needs.) Despite both his written and verbal requests,


3      During his testimony, Barajas averred that he had made his request for a COVID-19 test on May 22, 2020.
                                                         5
           Case 7:18-cr-00736-NSR Document 127 Filed 07/13/20 Page 6 of 23


however, Mr. Barajas did not receive a COVID-19 test. Rather, he testified that medical staff indicated

nothing could be done.

       Several weeks later, on June 17, 2020, the Court ordered Grady to administer a test to Mr. Barajas

to determine whether he had contracted COVID-19. (ECF No. 118.) Thereafter, on June 22, 2020, the

Court was notified by the Government that Mr. Barajas had tested positive for COVID-19 and had been

isolated from the general population. Grady reports that Mr. Barajas is asymptomatic, never had a fever,

and has not exhibited any lowered oxygen saturation. (ECF No. 121 at 1.) Mr. Barajas is now isolated,

and medical staff at Grady monitor his temperature and oxygen saturation levels twice a day. (Id.)

Notably, prior to receiving this test, Mr. Barajas lived in dormitory-style housing with approximately 28

other inmates. (Mot. ⁋ 10.)

       On June 29, 2020, by court order, Mr. Barajas was examined by a pulmonologist at the Oklahoma

University Medical Center to assess his lung conditions. 4 (ECF No. 121 at 2.) In connection with that

examination, a radiologist conducted chest x-rays. (Id.) An examination of the x-rays indicated that Mr.

Barajas’s chest exhibited “no acute osseous abnormalities.” 5 (6/29/2020 Radiology Interpretation.) The

pulmonologist concluded that “it is hard[] to say if [Mr. Barajas] was really ill from [COVID-19] versus

allergies. Either way, he had a mild case and did not meet any criteria for more intensive or advanced

treatment.” (6/29/2020 Telemedicine Visit Pulmonary Consultation Report.)

       The next day, on June 30, 2020, Mr. Barajas was evaluated by an infectious disease specialist. 6

That evaluation confirmed that Mr. Barajas had a COVID-19 infection that included symptoms such as

a cough, fatigue, myalgia, and shortness of breath. The specialist indicated that the symptoms had

improved, and that Mr. Barajas could be removed from isolation once he tested negative for the virus.




4      This examination was conducted remotely, rather than in person.
5      The Court notes that, although an x-ray was taken, no other tests were performed on Mr. Barajas’s lungs.
6      This was also a telemedicine appointment, rather than an in-person appointment.
                                                          6
              Case 7:18-cr-00736-NSR Document 127 Filed 07/13/20 Page 7 of 23


       Mr. Barajas was further evaluated on June 30, 2020 by Dr. Cooper. Dr. Cooper testified that he

did not observe any COVID-19 symptoms besides a headache. Dr. Cooper, however, testified that he

did not specifically ask whether Mr. Barajas was manifesting any particular symptom, including loss of

smell. Although it confirms that he reported feeling better, Mr. Barajas’s account differs from Dr.

Cooper’s testimony in a notable way. Specifically, Mr. Barajas testified that he told Dr. Cooper that he

was still experiencing certain symptoms of COVID-19, including shortness of breath at night, loss of

sense of smell and taste, and a slight headache. Therefore, the record appears to be inconsistent as to

whether Mr. Barajas is currently asymptomatic.

       Two points of concern are worth noting at this time. First, Dr. Cooper revealed that he examined

Mr. Barajas in English, without the assistance of an interpreter. Moreover, the record does not indicate

whether Mr. Barajas had previously been examined by medical staff in English or Spanish, or whether

any examination was done with an interpreter present. Second, the record further indicates that, despite

Mr. Barajas apparently undergoing an intake screening prior to being housed at Grady, medical staff at

the facility were not aware that Mr. Barajas had been transferred from Orange County, New York, in

April 2020. Notably, this is when New York State was considered the epicenter of the COVID-19

pandemic. 7    Both Dr. Cooper and Nurse Sanders conceded that this would have been relevant

information to have when examining Mr. Barajas.

       D. Conditions at Grady

           1. Healthcare and Testing at Grady

       Health services at Grady are provided by a private company, Turnkey Health Clinics

(“Turnkey”). Dr. Cooper is the Chief Medical Officer for Turnkey, and he oversees all providers that



7      See, e.g., Annie Correal & Andrew Jacobs, “A Tragedy is Unfolding”: Inside New York’s Virus Epicenter, N.Y.
       Times (Apr. 9, 2020), https://www.nytimes.com/2020/04/09/nyregion/coronavirus-queens-corona-jackson-heights-
       elmhurst.html; Zak Failla, COVID-19: Here’s Latest Update On Number of Orange County Deaths, Cases, South
       Orange Daily Voice (Apr. 30, 2020), https://dailyvoice.com/new-york/southorange/news/covid-19-heres-latest-
       update-on-number-of-orange-county-deaths-cases/787333/.
                                                        7
            Case 7:18-cr-00736-NSR Document 127 Filed 07/13/20 Page 8 of 23


provide care to inmate populations served by Turnkey, including Grady. Nurse Sanders is Turnkey’s

Nurse Manager at Grady. She oversees all nursing staff at the facility. According to Dr. Cooper, Nurse

Sanders is also responsible for keeping track of medical supplies, including COVID-19 testing kits.

       Medical staff at Grady are available 24 hours, seven days a week. When an inmate needs

treatment, he or she can place a sick call request via a kiosk available in the facility. Nursing staff at the

facility will review requests from the kiosk twice a day, and typically, upon receipt of a request, an

appointment is scheduled with either a nurse or Grady’s nurse practitioner. Dr. Cooper testified that if

a health complaint is minor, the inmate will be seen by a nurse, and if the complained-of condition is

more serious, the inmate gets sent to the nurse practitioner. Nurses meet with inmates in person, while,

as a result of the pandemic, the nurse practitioner conducts appointments remotely.

       As it relates to COVID-19 testing, the Government had previously represented that Grady has

“sufficient COVID-19 test kits to test anybody who medical professionals deem symptomatic based on”

CDC guidelines. (ECF No. 117 at 2.) To that end, Dr. Cooper testified that, prior to Mr. Barajas’s

positive test, Grady’s policy was to test those individuals who were symptomatic. Symptoms that were

screened included fever, cough, shortness of breath, loss of taste or smell, headache, body aches, fatigue,

and upper respiratory congestion. According to Dr. Cooper, this policy was consistent with both CDC

and Oklahoma Department of Health guidelines. But Dr. Cooper noted that the availability of testing

kits at Grady has changed over time, with an increase in testing supplies occurring in May. Thus, as of

May 7, 2020, Grady had approximately 10 swab kits available. The record is unclear as to whether and

how those testing kits were used by Grady, although Dr. Cooper clarified that additional swabs could be

obtained from other jails if the facility needed them. Testimony indicates that COVID-19 testing kits

are more readily available at Grady.

       Grady’s COVID-19 testing policy seemingly changed following Mr. Barajas’s court-ordered

COVID-19 test’s results. Now, Grady offers COVID-19 tests more broadly to all its federal inmates.

                                                      8
           Case 7:18-cr-00736-NSR Document 127 Filed 07/13/20 Page 9 of 23


(ECF No. 121 at 2.) However, although COVID-19 tests are being offered to all inmates, they can still

choose to decline the test. In such a case, the inmate must sign a waiver form provided by the facility.

Accordingly, because testing is not mandatory, it seems as if the true rate of infection at the facility

cannot be accurately determined, and it may very well be underreported. 8

       Of note, as Mr. Barajas details in his application, at least one inmate previously under Grady’s

control has died from COVID-19. (Mot. ⁋ 11.) 9 Nurse Sanders testified that she was aware of the

incident, as well as the reasons why that inmate had been hospitalized. Although her answers were

somewhat evasive, she eventually acknowledged that, despite this incident, Grady ultimately did not

administer a COVID-19 test to the rest of its inmate population at that time.

           2. Inmate Housing and Quarantining

       According to Mr. Barajas, conditions at Grady make it impossible for inmates to prevent the

spread of COVID-19. (Id. ⁋ 13.) Because of the close quarters in which they are detained, Grady inmates

are unable to practice basic sanitary measures or social distancing. (Id.) For example, inmates in the

same dormitory unit share a single toilet and shower and rely on a single sink as their only source of

drinking water. (Id. ⁋ 10.) Despite having this shared space, Grady does not provide inmates with

cleaning supplies or disinfectants, and the facility does not clean the toilet, shower, and sink between

uses. (Id.) To complicate things further, inmates are provided only one disposable mask per week. 10



8      As of July 1, 2020, 20 inmates (including Mr. Barajas) and 15 staff members have been diagnosed with COVID-19.
       The Government explains that Grady houses a total of 681 inmates, 17 of whom had tested negative to date. (ECF
       No. 117 at 2 n.2.) But, following Barajas’s positive test result, Grady offered all 28 inmates housed with Barajas
       the option to receive a COVID-19 test, with 27 of them declining and one individual receiving a COVID-19 test,
       which was positive. (ECF No. 121 at 2.) After this latest positive test result, Grady again offered those inmates
       housed with Barajas an opportunity to be tested, and an unspecified number of inmates accepted the offer.
9      This death was documented by various newspapers in the area. See, e.g., Nolan Clay, Coronavirus in Oklahoma:
       Infected Jail Inmate Dies, The Oklahoman (May 8, 2020), https://oklahoman.com/article/5661898/coronavirus-in-
       oklahoma-infected-jail-inmate-dies; Jessica Lane, Grady County Jail Inmate Died of COVID-19, The Express-Star
       (May       8,     2020),        https://www.chickashanews.com/community/grady-county-jail-inmate-died-of-covid-
       19/article_d39d00a2-9150-11ea-bb8d-6f15f8a567f1.html.
10     In its June 17, 2020 letter to the Court, the Government represented that “[s]urgical masks are [] made available to
       inmates twice a week.” (ECF No. 117 at 1.) Nurse Sanders further confirmed that masks are provided twice a week,
       and that additional masks could be obtained if an inmate so requested.
                                                           9
           Case 7:18-cr-00736-NSR Document 127 Filed 07/13/20 Page 10 of 23


(Id.) During the hearing, Mr. Barajas also revealed that he was sharing a bunk bed with two other inmates

prior to being quarantined. He further noted that this bunk bed was close to other bunks in the dormitory

unit.

        The Government does not seriously dispute this account. Instead, it maintains that Grady has

policies in place designed to mitigate the spread of COVID-19. (Opp. 2.) Those policies include

screening new inmates for symptoms of COVID-19 prior to admission into Grady’s general housing

area, screening staff members on a daily basis, imposing a 14 day quarantine on inmates who have had

close contact with an individual who tested positive for COVID-19, increasing cleanings, and issuing

masks. (Id.)

        Testimony, although at times inconsistent, tended to corroborate this account. For example,

Nurse Sanders provided more details on some of the precautionary measures that Grady staff are taking

to prevent contamination. Specifically, prior to entering the facility, jail staff temperatures are checked,

and they are provided with screening questions. If interacting with inmates, staff are also provided with

masks, gowns, and gloves. Similarly, when medical staff interact with inmates, they are provided with

N-95 masks, face shields, gowns, and gloves.

        If an inmate tests positive for COVID-19 or is otherwise symptomatic, Grady has a quarantine

and sanitation policy in place. (ECF No. 117 at 2.) To that end, Grady moves all inmates who have

been deemed symptomatic to an isolation unit, and they are quarantined until (a) they test negative or

(b) at least 14 days have passed since the onset of the symptoms and they are deemed asymptomatic.

(Id.) But, as both Nurse Sanders and Mr. Barajas testified, an isolated inmate is not necessarily

quarantined in his own cell. Rather, as in Mr. Barajas’s case, the inmate will be placed in an isolation

cell with other inmates who have tested positive. These inmates have access to a common area, which

is, in turn, shared with other inmates who have been isolated due to a positive COVID-19 test. Nurse

Sanders testified that inmates in isolation are offered cleaning supplies to disinfect the common area and

                                                    10
          Case 7:18-cr-00736-NSR Document 127 Filed 07/13/20 Page 11 of 23


housing area. However, during his testimony, Mr. Barajas indicated that all he was provided was a

bucket of water and a spray that seemingly contained water.

 II.   Procedural Background

       On May 21, 2020, defense counsel for Mr. Barajas inquired with Grady officials about where he

could request for Mr. Barajas’s release due to his apparent COVID-19 exposure. (Mot. ⁋ 18.) Eric

Forsyth, BOP’s federal liaison at Grady, advised that because Mr. Barajas was “in transport” at Grady—

a non-BOP facility—there was no one to address such a request. (Id.) Mr. Forsyth advised that a

compassionate release application would need to be made with the USMS, who had custody over Mr.

Barajas during his transport. (Id.) Defense counsel then contacted the USMS, who informed him that

the request was properly directed at the BOP’s Designation and Sentence Computation Center

(“DSCC”). (Id.) However, when defense counsel contacted DSCC, he was advised that DSCC could

not address his request, and that he should instead proceed directly to this Court with a motion.

Thereafter, on May 22, 2020, Mr. Barajas filed his emergency motion for compassionate release.

       On June 11, 2020, the Government filed a letter opposing Mr. Barajas’s application. This Court,

in turn, held a hearing and determined that more information was needed in order to resolve the motion.

Accordingly, the Court issued an order directing (1) BOP and Grady to produce Mr. Barajas’s medical

records from OCCF and Grady, respectively, and (2) Grady to administer a COVID-19 test to Mr.

Barajas. (ECF No. 118.) The Court received the medical records by June 18, 2020, and it was then

informed of Mr. Barajas’s positive COVID-19 test result on June 22, 2020.

       The Court held a second hearing on June 25, 2020. After assessing the parties’ positions

considering the clear change in circumstances implicated by Mr. Barajas’s test result, the Court

concluded that an evidentiary hearing was warranted. The Court issued a second order, dated June 26,

2020, directing Grady’s medical director to appear at the evidentiary hearing for testimony. (ECF No.

120.) The Court further ordered that Mr. Barajas be examined by an infectious disease specialist and a

                                                  11
          Case 7:18-cr-00736-NSR Document 127 Filed 07/13/20 Page 12 of 23


pulmonologist. (Id.) Thereafter, on July 1, 2020, the Court held an evidentiary hearing, during which it

heard the testimony of Mr. Barajas, Dr. Cooper, Nurse Sanders, and Ms. Torres. The Court reserved its

decision and this Opinion & Order followed.

                                            LEGAL STANDARD

       As amended by the First Step Act, 18 U.S.C. § 3582(c)(1)(A) authorizes courts to modify or

reduce the terms of imprisonment “upon motion of the Director of the Bureau of Prisons, or upon motion

of the defendant after the defendant has fully exhausted all administrative rights to appeal a failure of

the Bureau of Prisons to bring a motion on the defendant’s behalf or the lapse of 30 days from the receipt

of such a request by the warden of the defendant’s facility, whichever is earlier.” The court must find

that “extraordinary and compelling reasons warrant such a reduction” and that “such a reduction is

consistent with applicable policy statements issued by the Sentencing Commission.”                  Id. §

3582(c)(1)(A)(I). The court must also consider the factors set forth in section 3553(a) to the extent that

they are applicable. Id. § 3582(c)(1)(A).

       In other words, for the Court to conclude that a defendant is entitled to relief under Section

3582(c)(1)(A), it must engage in a three-step analysis. First, the Court must determine whether the

defendant has exhausted his or her administrative remedies under the terms of the statute. United States

v. Zukerman, 16 Cr. 194 (AT), 2020 WL 1659880, at *2 (S.D.N.Y. Apr. 3, 2020). Second, the Court

must assess whether there are “extraordinary and compelling reasons” to warrant a reduction of his or

her sentence. Id. Finally, the Court must examine whether the factors set forth in 18 U.S.C. § 3553(a)

outweigh the “extraordinary and compelling reasons” warranting compassionate relief. United States v.

Sawicz, No. 08-cr-287 (ARR), 2020 WL 1815851, at *2 (E.D.N.Y. Apr. 10, 2020). The defendant bears




                                                   12
           Case 7:18-cr-00736-NSR Document 127 Filed 07/13/20 Page 13 of 23


the burden of establishing entitlement to relief under Section 3582(c)(1)(A). See United States v. Gotti,

No. 02 CR 743-07 (CM), 2020 WL 497987, at *5 (S.D.N.Y. Jan. 15, 2020).

                                                 DISCUSSION

       Mr. Barajas seeks an order modifying his sentence so that he can complete the remainder of his

sentence in home confinement. (Mot. 1.) He argues that Grady’s inept handling of the COVID-19

situation compromises his ability to obtain adequate medical care in the face of the extraordinary and

unprecedented dangers that COVID-19 presents. (See id. ⁋⁋ 6, 10-12, 19-20.) If released, Mr. Barajas

would serve the remainder of his sentence at his home in Westchester County and would be subject to

electronic monitoring and any such conditions as the Court deems necessary. (Id. ⁋ 20.)

       The Government opposes Mr. Barajas’s application. It argues, inter alia, that (1) Mr. Barajas

has failed to establish he suffers from any medical condition that places him at a substantial risk of

complications from COVID-19, and (2) Mr. Barajas’s release would present a danger to the safety of the

community due to the risk of others contracting COVID-19. (Opp. 4-6.)

       The Court has considered the parties’ briefings and oral arguments, and the testimony of Dr.

Cooper, Nurse Sanders, Mr. Barajas, and Ms. Torres. The Court will first briefly address the issue of

exhaustion. Then it will turn its attention to the merits of Mr. Barajas’s application.

  I.   Exhaustion

       “Section 3582(c)(1)(A) imposes ‘a statutory exhaustion requirement’ that ‘must be strictly

enforced.’” United States v. Perez, No. 17 Cr. 513-3 (AT), 2020 WL 1546422, at *2 (S.D.N.Y. Apr. 1,

2020) (quoting United States v. Monzon, No. 99 Cr. 157, 2020 WL 550220, at *2 (S.D.N.Y. Feb. 4,

2020)). To this end, courts may consider compassionate release motions brought by an incarcerated

defendant only if he or she has either (1) fully exhausted the administrative process available at the

correctional facility or (2) waited for thirty days after serving his or her petition on the warden of the

facility. 18 U.S.C. § 3582(c)(1)(A). This statutory mandate notwithstanding, Mr. Barajas maintains that

                                                    13
           Case 7:18-cr-00736-NSR Document 127 Filed 07/13/20 Page 14 of 23


it would be futile to comply with the exhaustion requirement of Section 3582(c)(1)(A) because he is

currently housed in a non-BOP facility and thus there is no BOP official to whom he can address his

request. (Mot. ⁋ 18.) The Government does not challenge this position and agrees that the Court should

address the merits of Mr. Barajas’s request. (Opp. 3.)

        Numerous courts in this circuit have concluded that Section 3582(c)(1)(A)’s exhaustion

requirement is a claim-processing rule that can be waived. See, e.g., United States v. Scparta, No. 18-

cr-578 (AJN), 2020 WL 1910481, at *4 (S.D.N.Y. Apr. 19, 2020) (“The exhaustion requirement in

Section 3582(c) is instead a claim-processing rule, which is a non-jurisdictional rule that ‘seek[s] to

promote the orderly progress of litigation by requiring that the parties take certain procedural steps at

certain specified times.’”); United States v. Russo, No. 16-cr-441 (LJL), 2020 WL 1862294, at *4

(S.D.N.Y. Apr. 14, 2020) (“The exhaustion requirement in Section 3582(c) is therefore properly

understood as a claim-processing rule, which is a non-jurisdictional rule that ‘seek[s] to promote the

orderly progress of litigation by requiring that the parties take certain procedural steps at certain specified

times.’”); United States v. Haney, No. 19-cr-541 (JSR), 2020 WL 1821988, at *2-3 (S.D.N.Y. Apr. 13,

2020) (“Accordingly, the Court concludes that the exhaustion requirement in § 3582(c)(1)(A) is a claim-

processing rule that does not deprive this Court of jurisdiction.”). And, as a result, courts have regularly

concluded that Section 3582(c)(1)(A)’s exhaustion requirement is either waived or excused in cases

where the defendant is currently housed in a non-BOP facility, particularly where, as here, the

Government does not challenge the motion on exhaustion grounds. See, e.g., United States v. Levy, No.

16-cr-270(ARR), 2020 WL 2393837, at *1 (E.D.N.Y. May 12, 2020) (considering the merits of

defendant’s application where defendant was not in BOP custody and the Government did not assert

exhaustion as a bar to his application); United States v. Sanchez, No. 18-CR-833 (VSB), 2020 WL

2787654, at *4 (S.D.N.Y. May 29, 2020) (addressing the substance of defendant’s motion where the

“Government [did] not challenge [d]efendant’s argument that since he is not in BOP custody he need

                                                      14
           Case 7:18-cr-00736-NSR Document 127 Filed 07/13/20 Page 15 of 23


not attempt to exhaust administrative remedies”); United States v. Jepsen, No. 3:19-cv-00073(VLB),

2020 WL 1640232, at *3 (D. Conn. Apr. 1, 2020) (finding exhaustion because defendant was “essentially

caught in a ‘Catch-22’; neither the warden at Wyatt nor the BoP will consider his request because of his

designation to Wyatt, a non-BoP facility”).

       Because Mr. Barajas is currently housed in a non-BOP facility and has been informed that there

are no officials with authority to address his request, and considering the Government’s agreement on

this issue, the Court concludes that the exhaustion requirement has been waived. In any event, given the

circumstances, the Court would be inclined to excuse Mr. Barajas’s failure to exhaust as futile. See

Scparta, 2020 WL 1910481 at *8 (explaining that Section 3852(c)(1)(A)’s exhaustion requirements are

amenable to equitable exceptions, including futility).

 II.   Merits

       A. Mr. Barajas Has Demonstrated “Extraordinary and Compelling Circumstances”
          Warranting Modification

       To be eligible for compassionate relief, a defendant must establish that “extraordinary and

compelling reasons warrant [] a reduction [of his or her sentence]” and that “such a reduction is consistent

with applicable policy statements issued by the [United States] Sentencing Commission.” 18 U.S.C. §

3582(c)(1)(A)(i). Under the sentencing guidelines, an “extraordinary and compelling reason[]” exists

where, inter alia, “[t]he defendant is suffering from a physical or medical condition . . . that substantially

diminishes the ability of the defendant to provide self-care within the environment of a correctional

facility and from which he or she is not expected to recover.” U.S.S.G. § 1B1.13(1)(A) & cmt. n.1(A).

The Guidelines further provide that a defendant must not be “a danger to the safety of any other person

or to the community,” and “the reduction must be consistent with [the Commission’s] policy statement.”

United States v. Ramos, No. 14 Cr. 484 (LGS), 2020 WL 165812, at *1 (S.D.N.Y. Apr. 7, 2020) (citing

U.S.S.G. § 1B1.13(2)-(3)).



                                                     15
          Case 7:18-cr-00736-NSR Document 127 Filed 07/13/20 Page 16 of 23


       Here, Mr. Barajas is a 35-year old male who does not have any explicitly diagnosed medical

conditions that would place him at a heightened risk of complications from COVID-19. He instead

primarily relies on the fact that he has an undiagnosed asthmatic condition, which appears to be

supported by the record.

       According to the CDC, individuals with “moderate-to-severe” asthma may be at a higher risk for

severe illness from COVID-19. CDC, People Who Need Extra Precautions: Groups at Higher Risk for

Sever Illness, https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/groups-at-higher-

risk.html. Mr. Barajas, however, provides no indication, either from his submissions or his testimony,

that his asthmatic condition rises to the level of “moderate-to-severe.” And none of Mr. Barajas’s other

conditions are listed as risk factors under CDC guidelines, nor has he shown how they would compound

his risk. As a result, if the Court were only to consider Mr. Barajas’s underlying medical conditions,

divorced of any of the underlying circumstances of this case, he would likely not meet Section

3582(c)(1)(A)’s demanding standard. See, e.g., United States v. Leon, No. 15-CR-877 (PAE), 2020 WL

3100593, at *2 (S.D.N.Y. June 11, 2020) (noting that although “asthma undoubtedly presents risks

related to COVID-19,” the defendant was “young and does not have other health conditions that

compound that risk”); United States v. Thaher, No. 17 Cr. 302-3 (KPF), 2020 WL 3051334, at *5

(S.D.N.Y. June 8, 2020) (denying motion for compassionate release where defendant was “35 years old”

and only cited “his elevated cholesterol level as ‘an additional cause for concern’” but not that BOP was

unable to manage this condition); United States v. Mascuzzio, No. 16 Cr. 576 (JFK), 2020 WL 3050549,

at *3 (S.D.N.Y. June 8, 2020) (finding no “extraordinary and compelling circumstances” where

defendant was 40 years old and did not establish that his asthma was “severe enough to warrant

compassionate release”); United States v. Martinez, No. 13 Cr. 699 (PAE), 2020 WL 3034808, at *2

(S.D.N.Y. June 5, 2020), appeal docketed, No. 20-1983 (2d Cir. June 23, 2020) (denying compassionate




                                                   16
           Case 7:18-cr-00736-NSR Document 127 Filed 07/13/20 Page 17 of 23


release where defendant was 35 years old and only could cite “high cholesterol” as his condition,

noting that obesity would be a considered a risks factor if “severe”).

       But the Court is not only evaluating Mr. Barajas’s application based on his pre-existing

conditions. Rather, the Court must consider the full record before it. That includes Mr. Barajas’s recent

COVID-19 diagnosis and the highly disturbing circumstances surrounding it. In the face of a global

pandemic—one that is disproportionately impacting prison populations throughout this country 11—the

record and testimony before the Court has made it abundantly clear that Grady is not up to the challenge

of protecting its inmate population from COVID-19. Thus, the Court concludes that continued detention

at Grady presents enough of a risk to Mr. Barajas’s health so as to constitute “extraordinary and

compelling circumstances” for release. Several factors underscore this determination.

       As an initial matter, the Court is concerned with Grady’s handling of Mr. Barajas’s illness.

Throughout the month of May, Defendant repeatedly reported that he was experiencing hallmark

COVID-19 symptoms. (See, e.g., Medical Req. #6,543,618; Medical Req. #6,548,562; Medical Req.

#6,591,216; Medical Req. #6,623,622; Medical Req. #6,629,082.). Yet Grady’s medical staff appeared

to minimize his symptoms as nothing more than a common cold or dehydration. (5/5/2020 Nurse

Protocols Document; 5/25/2020 Nurse Protocols Document.). They did so even when Mr. Barajas’s

objective medical records revealed potential signs of a COVID-19 infection, including headaches and

body aches. Although the Government’s witnesses attempted to downplay the significance of the

objective findings, these symptoms, coupled with Mr. Barajas’s subjective complaints, should have

raised a red flag. Regardless, even when confronted with Mr. Barajas’s explicit request for a COVID-

19 test, Grady’s medical staff did nothing, knowing full well that we are in the midst of a global pandemic

and that Mr. Barajas was in close proximity with at least 28 other inmates. Instead, it bafflingly took a



11     Taylor Miller Thomas, How U.S. Prisons Became Ground Zero for COVID-19, Politico (June 25, 2020),
       https://www.politico.com/news/magazine/2020/06/25/criminal-justice-prison-conditions-coronavirus-in-prisons-
       338022
                                                       17
          Case 7:18-cr-00736-NSR Document 127 Filed 07/13/20 Page 18 of 23


court order for Mr. Barajas to be tested for COVID-19. The Government and its witnesses may be

adamant that Grady’s medical staff were simply following Oklahoma Department of Health and CDC

guidelines regarding testing, but that argument is of no moment here. Again, it was evident from the

objective assessments found in Mr. Barajas’s medical records that Mr. Barajas was “symptomatic” under

those guidelines.

       The living conditions Mr. Barajas would be subjected to is another factor bearing on the risk to

his future health. At the outset, the Government downplays that risk by noting that Grady has cleaning

and disinfecting policies in place that are designed to contain the virus, and that such policies are

evolving over time. (ECF No. 117 at 1-2; ECF No. 121 at 2.) However, as Mr. Barajas testified, the

ability for inmates to comply with social distancing requirements appears to be impossible. Inmates

share a single toilet and shower, and their source of drinking water is confined to a single sink.

(Mot. ⁋ 10.) Moreover, inmates sleep in close quarters, with up to three inmates sharing a bunk. And

cleaning supplies and disinfectants are not provided to inmates, and thus showers, toilets, and sinks are

not cleaned between uses. (Id.) Despite Grady’s documented adaption to the COVID-19 pandemic,

there is no indication from the record that these living conditions would change upon Mr. Barajas’s

return to the general population after quarantine. Indeed, as the testimony of Nurse Sanders and Mr.

Barajas both revealed, it appears that, even when he is isolated, it is difficult for Mr. Barajas to avoid

exposure from inmates who have also tested positive for the virus and to keep his living areas

decontaminated. If anything, this case is a textbook example of why “[i]ndividuals in carceral settings

are at a ‘significantly higher’ risk of spreading infectious diseases.” United States v. Gross, 15-cr-769

(AJN), 2020 WL 1673244, at *1 (S.D.N.Y. Mar. 31, 2020) (internal citations and quotations omitted).

       Similarly concerning is Grady’s current testing practices. As Dr. Cooper testified, Grady will

now be able to test any federal inmate who requests a test by the end of the week. But as both the

Government’s submission and Dr. Cooper’s testimony reveal, these COVID-19 tests are entirely

                                                   18
           Case 7:18-cr-00736-NSR Document 127 Filed 07/13/20 Page 19 of 23


optional. (See, e.g., ECF No. 121 at 2.). Instead, inmates are at full liberty to decline to be tested, and

many of those inmates who were living in the same “pod” as Mr. Barajas, in fact, exercised that option.

(Id.) Accordingly, the Court has serious doubts regarding Grady’s ability to accurately assess the number

of COVID-19 cases within its inmate population.

       In the backdrop of all these issues at Grady is our lack of understanding about COVID-19. In

general, we still know extraordinarily little about the long-term prognosis for a patient diagnosed with

COVID-19. Indeed, although the Government and its witnesses stunningly minimize Mr. Barajas’s

condition as mild or asymptomatic, some research, to date, at least indicates that the absence of severe

symptoms does not necessarily diminish the risk of long-term health complications. 12 See, e.g., Pien

Huang, We Still Don’t Fully Understand the Label “Asymptomatic,” NPR (June 23, 2020),

https://www.npr.org/sections/goatsandsoda/2020/06/23/864536258/we-still-dont-fully-understand-the-

label-asymptomatic (“The study shows that being asymptomatic doesn't always mean that no damage

has occurred in someone's body; follow-up studies will help researchers assess for potential long-term

impacts.”). There is also a palpable, although admittedly uncertain, possibility of reinfection—a concern

that is accentuated by Grady’s handling of this situation. See CDC, Interim Clinical Guidance for

Management         of      Patients        with       Confirmed          Coronavirus          Disease        (COVID-

19), https://www.cdc.gov/coronavirus/2019-ncov/hcp/clinical-guidance-management-patients.html

(“There are no data concerning the possibility of re-infection with SARS-CoV-2 after recovery from

COVID-19.”); World Health Org., “Immunity Passports” in the Context of COVID-19 (Apr. 24, 2020),

https://www.who.int/news-room/commentaries/detail/immunity-passports-in-the-context-of-covid-19

(“There is currently no evidence that people who have recovered from COVID-19 and have antibodies



12     The Court is mindful that other courts in this district have denied compassionate release applications after the
       defendant had ostensibly recovered from an infection. See, e.g., United States v. Zubkov, No. 14-cr-773 (RA), 2020
       WL 2520696, at *3 (S.D.N.Y. May 18, 2020) (denying application where defendant was “already diagnosed with
       COVID-19,” had recovered,” and did not show that his symptoms were “extremally serious” in first place). But in
       that case, the adequacy of defendant’s medical care was not seriously in question.
                                                          19
           Case 7:18-cr-00736-NSR Document 127 Filed 07/13/20 Page 20 of 23


are protected from a second infection.”); see also Physician’s Weekly, Risk for COVID-19 Reinfection

Remains Unknown (June 18, 2020) https://www.physiciansweekly.com/risk-for-covid-19-reinfection-

remains-unknown/ (detailing that although there is some evidence that other common coronaviruses

have had instances of repeated infections, it is unclear if this will apply to COVID-19). When these

uncertainties are coupled with the fact that Mr. Barajas has already been infected once and may very

well have an undiagnosed asthmatic condition, there is a very real risk that re-exposure to the virus could

spell disaster for Mr. Barajas, a risk that appears to be heightened at Grady. Cf. United States v. Yellin,

No. 3:15-cr-3181-BTM-1, 2020 WL 3488738, at *3 (S.D. Cal. June 26, 2020) (granting compassionate

release application of inmate with underlying medical conditions who was infected with COVID-19, but

did not develop severe symptoms, because of, among other things, risk that reinfection would have on

the inmate’s health); United States v. Williams, No. 19-cr-134-PWG, 2020 WL 3073320, at *4 (D. Md.

June 10, 2020) (granting compassionate release application where defendant with an underlying health

condition had contracted COVID-19 but recovered because “it [was] uncertain whether [defendant]

[could] contract COVID-19 more than once, and the potential long-term effects of the illness are still

undetermined” when factoring his health condition).

       To be sure, it is possible that Mr. Barajas would return to the general population with no issues.

But in these uncertain times, confronted with a disease about which we know extraordinarily little and

knowing Mr. Barajas is in the hands of a facility that has not, to date, adequately prioritized his health,

the Court is unwilling to take that gamble. Given the totality of the circumstances, the Court is persuaded

that Mr. Barajas’s continued confinement at Grady would “substantially diminish” his ability to provide

self-care in a carceral setting given his current physical and medical condition. U.S.S.G. § 1B1.13(1)(A)




                                                    20
           Case 7:18-cr-00736-NSR Document 127 Filed 07/13/20 Page 21 of 23


& cmt. n.1(A). Accordingly, Mr. Barajas has established, on these specific facts, “extraordinary and

compelling circumstances” warranting compassionate release. 13

       B. The Section 3553(a) Factors Do Not Outweigh the “Extraordinary and Compelling
          Circumstances”

       In addition to determining whether “extraordinary and compelling reasons” warrant release,

courts must also “consider[] the factors set forth in section 3553(a) to the extent they are applicable.”

United States v. Gentille, No. 19 Cr. 590 (KPF), 2020 WL 1814158, at *4 (S.D.N.Y. Apr. 9, 2020) (citing

18 U.S.C. § 3582(c)(1)(A)). These factors include:

       (1) ‘the nature and circumstances of the offense and the history and characteristics of the
       defendant;’ (2) ‘the need for the sentence imposed -- (A) to reflect the seriousness of the
       offense, to promote respect for the law, and to provide just punishment for the offense;
       (B) to afford adequate deterrence to criminal conduct; (C) to protect the public from
       further crimes of the defendant; and (D) to provide the defendant with needed educational
       or vocational training, medical care, or other correctional treatment in the most effective
       manner;’ (3) ‘the need to avoid unwarranted sentence disparities among defendants with
       similar records who have been found guilty of similar conduct;’ (4) the sentencing
       guidelines; and (5) ‘the need to provide restitution to any victims of the offense.

Ramos, 2020 WL 1685812 at *2 (quoting 18 U.S.C. § 3553(a)). The critical inquiry is “whether [these

factors] outweigh the ‘extraordinary and compelling reasons’ warranting compassionate release[.]”

United States v. Ebbers, No. (S4) 02-CR-1144-3 (VEC), 2020 WL 91399, at *7 (S.D.N.Y. Jan. 8, 2020).

       The Court previously considered the section 3553(a) factors at the time of Mr. Barajas’s

sentencing and is intimately familiar with their applicability to this case. During sentencing, the Court’s

consideration of those factors warranted a below-guidelines sentence of 27 months’ imprisonment. Now,

given the present circumstances, the Court concludes that, at this time, a modified sentence of home




13     The Government’s remaining arguments can easily be resolved. First, to the extent the Government expresses
       concerns regarding Mr. Barajas’s threat to public health (Opp. 5), such concerns will be mitigated by the fact that
       Mr. Barajas must first be medically cleared before can be released from quarantine. A modification of his sentence
       is conditioned on that requirement. Second, although the Government notes that Mr. Barajas would be subject to a
       detainer filed with the BOP by the United States Immigration and Customs Enforcement (id.), it indicated during
       the June 17, 2020 hearing that any removal proceedings would begin after he served his period of home confinement.
                                                          21
          Case 7:18-cr-00736-NSR Document 127 Filed 07/13/20 Page 22 of 23


confinement for the balance of Mr. Barajas remaining period of incarceration would be “sufficient, but

not greater than necessary” to promote the proper objectives of sentencing.

       First, Mr. Barajas’s participation in a narcotics conspiracy in which he distributed, or possessed

with intent to distribute, significant quantities of cocaine is undoubtedly serious. But, as even the

Government conceded at sentencing, his role was not nearly as significant as the Government alleges

regarding several of the other defendants. In any event, Mr. Barajas crime was non-violent.

       Second, as reflected in the presentence investigation report, Mr. Barajas has no prior criminal

history, such that his criminal history score was zero and he was placed in a criminal history category of

I (one). (PSR ⁋ 43.) Given this fact, as well as the nature of his crime, there is no reason for the Court

to conclude that Mr. Barajas poses a danger to the community upon release.

       Finally, Mr. Barajas has served a significant portion of his sentence and will be eligible for

release in about two months. See Sawicz, 2020 WL 1815851 at *3 (“Further militating in favor of the

defendant’s release is the fact that the defendant is less than five months away from the date on which

he would be eligible for release to home confinement under normal circumstances.”). The Court

therefore has no trouble concluding that the “time [defendant] has served in prison has already achieved

much of the original sentence’s retributive, deterrent, and incapacitative purpose[s].” United States v.

Ozols, No. 16-CR-692-7 (JMF), 2020 WL 2849893, at *1-2 (S.D.N.Y. June 2, 2020) (quoting United

States v. Pena, 15-CR-551 (AJN), 2020 WL 2301199, at *4 (S.D.N.Y. May 8, 2020)) (concluding that

the section 3553(a) factors did not outweigh extraordinary and compelling circumstances, where

defendant had served three-quarters of his sentence and was “not the mastermind” behind the conspiracy

charged). Moreover, the fact that Mr. Barajas has a short amount of time left in his sentence effectively

minimizes any sentencing disparities between him and similarly situated defendants.

       In short, a modification of Mr. Barajas sentence would not be inconsistent with the section

3553(a) factors. Accordingly, Mr. Barajas’s compassionate release application is GRANTED.

                                                   22
            Case 7:18-cr-00736-NSR Document 127 Filed 07/13/20 Page 23 of 23


                                               CONCLUSION

         For the foregoing reasons, Mr. Barajas's motion for compassionate release is GRANTED. The

Court hereby orders that:

            1. Mr. Barajas's sentence is modified to time served, with the remainder of the sentence he

                would otherwise have served (as calculated by the Bureau of Prisons) to be served on

                supervised release, a special condition of which is that Defendant shall be in home

                confinement with electronic monitoring during his period of supervised release.

            2. Mr. Barajas's release is conditioned on his testing negative for COVID-19. He is to

                remain in isolation at Grady until he is medically cleared under applicable CDC

                guidelines. Once Mr. Barajas is medically cleared, he is to be released from Grady's

                custody immediately to begin his home confinement.

            3. Mr. Barajas will continue to be subject to the previously imposed term of supervised

                release, including all standard, mandatory, and special conditions of supervision

                delineated at sentencing by the Court. Upon his release, Mr. Barajas is to report to the

                nearest Probation Office within 72 hours.

         The Clerk of Court is directed to terminate the motion at ECF No. 126.



Dated:    July 13, 2020
          White Plains, New York

                                                          NELSON S. ROMAN
                                                        United States District Judge




                                                   23
